 



EXHIBIT 10.2

CORE LABORATORIES N.V.
1995 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective as of May 29, 1997)

Performance Share Award
Restricted Share Agreement
(ROE Based)

          THIS AGREEMENT is made as of this 1st day of September, 2004, between
Core Laboratories N.V., a Dutch limited liability company (the “Company”), and
Richard L. Bergmark (“Participant”) in order to carry out the purposes of the
Core Laboratories N.V. 1995 Long-Term Incentive Plan, as amended (the “Plan”),
by issuing Participant unfunded and unsecured rights to acquire shares of common
stock of the Company, subject to certain restrictions, and in consideration of
the mutual agreements and other matters set forth herein and in the Plan, the
Company and Participant hereby agree as follows:

I.
Definitions

          1.1 Definitions. Wherever used in this Agreement, the following words
and phrases when capitalized will have the meanings ascribed below, unless the
context clearly indicates to the contrary, and all other capitalized terms used
in this Agreement, which are not defined below, will have the meanings set forth
in the Plan.



(1)   “Agreement” means this Performance Share Award Restricted Share Agreement
(ROE Based) between Participant and the Company.   (2)   “Date of Grant” means,
with respect to each grant of Restricted Performance Shares, the applicable Date
of Grant set forth on Appendix A of this Agreement.   (3)   “Disability” means a
determination by the Committee, based on a written medical opinion (unless
waived by the Committee as unnecessary), that Participant is permanently
incapable of continuing his usual and customary employment with the Company or
any Subsidiary for physical or mental reasons.   (4)   “EBIT” means, with
respect to a Performance Period, the aggregate operating earnings from
continuing operations of the Company and its consolidated subsidiaries during
such Performance Period, determined prior to the charges, costs, and expenses
associated with interest and income taxes. EBIT shall be determined based on the
regularly prepared and publicly available consolidated statements of operations
of the Company prepared in accordance with GAAP.   (5)   “Ending Shareholders’
Equity” means, with respect to a Performance Period, the total shareholders’
equity in the Company as of the last day of such Performance Period. Ending
Shareholders’ Equity shall be determined based on the regularly prepared and
publicly available consolidated balance sheet of the Company and its
consolidated subsidiaries prepared in accordance with GAAP.

 



--------------------------------------------------------------------------------



 



(6)   “Forfeiture Restrictions” means the Forfeiture Restrictions as set forth
in Section 3.1 herein.   (7)   “Full Vesting ROE Percentage” means, with respect
to each grant of Restricted Performance Shares, the Return on Equity set forth
on Appendix A of this Agreement with respect to such grant that must be achieved
in order for Participant to Vest 100% in such Restricted Performance Shares in
accordance with the schedule set forth in Section 4.1(a) herein.   (8)   “GAAP”
means United States generally accepted accounting principles, consistently
applied.   (9)   “Incremental Percentage” means, with respect to each grant of
Restricted Performance Shares, the amount (expressed as a percentage) equal to A
divided by B, where:



A   equals 80%;   B   equals 10 multiplied by C; and   C   equals (i) the Full
Vesting ROE Percentage applicable to such Restricted Performance Shares minus
(ii) the Threshold Vesting ROE Percentage applicable to such Restricted
Performance Shares.



(10)   “Performance Period” means, with respect to each grant of Restricted
Performance Shares, the three-year period ending on the date set forth on
Appendix A of this Agreement that commences on the Date of Grant.   (11)  
“Restricted Performance Shares” means the right to acquire Common Shares issued
in Participant’s name pursuant to this Agreement, subject to the Forfeiture
Restrictions, and as the context may require, any such Common Shares so issued
in Participant’s name.   (12)   “Return on Equity” means, with respect to a
Performance Period, the amount (expressed as a percentage rounded to one decimal
place) determined by dividing (i) the EBIT for such Performance Period by
(ii) the Ending Shareholders’ Equity for such Performance Period.   (13)  
“Service” means Participant’s status as an employee of the Company or a
Subsidiary or a corporation or parent or subsidiary of such corporation assuming
or substituting the Restricted Performance Shares.   (14)   “Threshold Vesting
ROE Percentage” means, with respect to each grant of Restricted Performance
Shares, the Return on Equity set forth on Appendix A of this Agreement with
respect to such grant that must be achieved in order for Participant to Vest 20%
in such Restricted Performance Shares in accordance with the schedule set forth
in Section 4.1(a) herein.   (15)   “Vest” means the lapse of the Forfeiture
Restrictions with respect to all or a portion of the Restricted Performance
Shares.

2



--------------------------------------------------------------------------------



 



          1.2 Number and Gender. Wherever appropriate herein, words used in the
singular will be considered to include the plural, and words used in the plural
will be considered to include the singular. The masculine gender, where
appearing herein, will be deemed to include the feminine gender where
appropriate.

          1.3 Headings of Articles and Sections. The headings of Articles and
Sections herein are included solely for convenience. If there is any conflict
between such headings and the text of this Agreement, the text will control. All
references to Articles, Sections, and Paragraphs are to this document unless
otherwise indicated.

II.
Award of Restricted Performance Shares

          2.1 Award of Restricted Performance Shares. Effective as of the Date
of Grant, the Company awards to Participant the right to receive, after and to
the extent the Forfeiture Restrictions lapse, the number of Common Shares set
forth on Appendix A of this Agreement, subject to certain restrictions and shall
be herein referred to as the “Restricted Performance Shares.” The rights awarded
to Participant pursuant to this Agreement are unsecured and unfunded rights to
receive the Restricted Performance Shares, which rights shall be subject to the
terms, conditions, and restrictions set forth in this Agreement and the Plan.
Participant hereby accepts the Restricted Performance Shares and agrees with
respect thereto to the terms and conditions set forth in this Agreement and the
Plan.

          2.2 Subsequent Awards. In the sole discretion of the Company,
subsequent grants of Restricted Performance Shares to Participant, if any, may
be evidenced by amending Appendix A of this Agreement to reflect such subsequent
grant. Any such subsequent grant of Restricted Performance Shares shall be
issued upon acceptance by Participant and upon satisfaction of the conditions of
this Agreement and the Plan. Participant shall accept any such subsequent grant
of Restricted Performance Shares when issued and agrees with respect thereto to
the terms and conditions set forth in this Agreement and the Plan. Regardless of
the number of subsequent grants of Restricted Performance Shares, if any,
evidenced by this Agreement, this Agreement shall be interpreted to apply
separately to each grant of Restricted Performance Shares.

III.
Forfeiture Restrictions

          3.1 Forfeiture Restrictions.

          (a) The Restricted Performance Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined). In the event of termination of Participant’s Service for
reasons other than death or Disability, Participant shall, for no consideration,
forfeit to the Company all Restricted Performance Shares to the extent then
subject to the Forfeiture Restrictions. In addition, in the event the Return on
Equity for the Performance Period does not equal or exceed the Full Vesting ROE
Percentage, Participant shall, for no consideration, forfeit to the Company the
number of Restricted Performance Shares that do not Vest pursuant to the
provisions of Section 4.1. The prohibition against transfer and the

3



--------------------------------------------------------------------------------



 



obligation to forfeit and surrender Restricted Performance Shares to the Company
upon (i) termination of Service for reasons other than death or Disability or
(ii) the Return on Equity for the Performance Period being less than the Full
Vesting ROE Percentage are herein referred to as the “Forfeiture Restrictions.”

          (b) The Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of Restricted Performance Shares. The prohibitions of
this Section 3.1 shall not apply to the transfer of Restricted Performance
Shares pursuant to a plan of reorganization of the Company, but the stock,
securities or other property received in exchange therefor shall also become
subject to the Forfeiture Restrictions and provisions governing the lapsing of
such Forfeiture Restrictions applicable to the original Restricted Performance
Shares for all purposes of this Agreement.

IV.
Vesting

          4.1 Vesting/Lapse of Forfeiture Restrictions.

          (a) As soon as administratively practicable after the last day of the
Performance Period, the Committee shall determine the EBIT, Ending Shareholders’
Equity and Return on Equity for the Performance Period. The Committee’s
determinations pursuant to the preceding sentence shall be certified by the
Committee in writing and delivered to the Secretary of the Company. For purposes
of the preceding sentence, approved minutes of the Committee meeting in which
the certification is made shall be treated as a written certification. At the
time of such certification and based on the Return on Equity for the Performance
Period, the Restricted Performance Shares shall Vest in accordance with the
following schedule (rounded to the nearest whole share):

          Return on Equity for the   Percentage of Restricted Performance Period

--------------------------------------------------------------------------------

  Performance Shares Vesting

--------------------------------------------------------------------------------

At or above the Full Vesting ROE Percentage
    100 %
 
       
Above the Threshold Vesting ROE Percentage but less than the Full Vesting ROE
Percentage
  Interpolated percentage between 20% and 100%
 
       
At the Threshold Vesting ROE Percentage
    20 %
 
       
Below the Threshold Vesting ROE Percentage
    0 %

The interpolated percentage referred to in the schedule above shall be
determined by increasing the 20% Vesting percentage for a Return on Equity equal
to the Threshold Vesting ROE Percentage by the Incremental Percentage for each
one-tenth of one percent (0.1%) by which the Return on Equity exceeds the
Threshold Vesting ROE Percentage. To illustrate, if, for the Performance Period,
the Full Vesting ROE Percentage is 18.0%, the Threshold Vesting ROE Percentage
is 12.0%, and the Return on Equity is 15.6%, then the Incremental Percentage is
1 1/3% (80% divided by (10 multiplied by (18.0% minus 12.0%))). Since the Return
on Equity exceeds the Threshold Vesting ROE Percentage in this example by 3.6%
(or 36 one-tenth of one percent increments), the Vesting percentage shall be 68%
(20% plus (1 1/3% multiplied by 36)).

4



--------------------------------------------------------------------------------



 



          (b) Notwithstanding any provision of Section 4.1(a) to the contrary
and except as provided in Section 4.2 and Section 4.3, no Restricted Performance
Shares shall Vest if Participant’s Service is terminated prior to the last day
of the Performance Period for reasons other than death or Disability.

          4.2 Acceleration of Vesting. In the event of a Change in Control prior
to the last day of a Performance Period and while Participant is in the Service
of the Company or a Subsidiary (or in the event of a termination of
Participant’s Service for any reason whatsoever prior to the last day of a
Performance Period and upon the date upon which a Change in Control occurs), all
of the Restricted Performance Shares with respect to such Performance Period
shall Vest as of the effective date of such Change in Control.

          4.3 Effect of Termination of Service on Vesting.

          (a) Upon termination of Participant’s Service for any reason other
than death or Disability, the Restricted Performance Shares shall be immediately
forfeited to the extent not then Vested.

          (b) Upon termination of Participant’s Service by reason of death or
Disability, the Restricted Performance Shares shall not be immediately
forfeited, but rather may become Vested as provided in Section 4.1 based on the
Return on Equity for the Performance Period.

V.
Delivery of Restricted Performance Shares

          5.1 Delivery of Restricted Performance Shares. As soon as practicable
after the Restricted Performance Shares become Vested, and subject to the tax
withholding referred to in Section 7.4, the Company shall deliver to Participant
stock certificates issued in Participant’s name for the number of such Vested
Restricted Performance Shares.

VI.
Status of Restricted Performance Shares and Restrictions

          6.1 Status of Restricted Performance Shares. With respect to the
status of the Restricted Performance Shares, at the time of execution of this
Agreement Participant understands and agrees to all of the following:

          (a) Participant agrees that the Restricted Performance Shares will not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable securities laws, whether federal or state.

          (b) Participant agrees that (i) the Company may refuse to register the
Restricted Performance Shares on the stock transfer records of the Company if
such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities law, and (ii) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the Restricted Performance Shares.

          6.2 Certificates and Shareholder Rights. Restricted Performance Shares
shall not constitute issued and outstanding shares of Common Shares until issued
and delivered in

5



--------------------------------------------------------------------------------



 



accordance with this Agreement and the Plan. Prior to the time the Restricted
Performance Shares are issued and delivered, Participant will not have the right
to vote any Restricted Performance Shares, to receive or retain any dividends or
distributions paid or distributed on issued and outstanding shares of Common
Shares or to exercise any other rights, powers and privileges of a shareholder
with respect to any Restricted Performance Shares. In accordance with the
provisions of Article V, the Company shall deliver to Participant stock
certificates issued in Participant’s name for the number of Restricted
Performance Shares that have become Vested.

VII.
Miscellaneous

          7.1 Service Relationship. For purposes of this Agreement, any question
as to whether and when there has been a termination of Participant’s Service,
and the cause of such termination, shall be determined by the Committee, and its
determination will be final. Without limiting the scope of the preceding
sentence, it is expressly provided that Participant shall be considered to have
terminated Service at the time of the termination of the “Subsidiary” status
under the Plan of the entity or other organization that employs Participant.

          7.2 Notices. For purposes of this Agreement, notices and all other
communications provided for herein will be in writing and will be deemed to have
been duly given when personally delivered or (i) if Participant is outside of
the United States at the time of transmission of such notice, when sent by
courier, facsimile, or electronic mail, and (ii) if Participant is within the
United States at the time of transmission of such notice, when mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company at its principal executive office and to Participant at
the last address filed with the Company or to such other address as either party
may furnish to the other in writing in accordance herewith, except that notices
of changes of address will be effective only upon receipt.

          7.3 Restrictions on Transfer of Shares. No Restricted Performance
Shares may be sold, exchanged, transferred (including, without limitation, any
transfer to a nominee or agent of Participant), assigned, pledged, hypothecated,
or otherwise disposed of, including by operation of law, in any manner that
violates the Forfeiture Restrictions and any other provisions of this Agreement,
and, until the date on which such Forfeiture Restrictions lapse, any such
attempted disposition shall be void. The Company shall not be required (i) to
transfer on its books any shares that will have been transferred in violation of
this Agreement or (ii) to treat as owner of such shares, to accord the right to
vote as such owner, or to pay dividends to any transferee to whom such shares
will have been so transferred.

6



--------------------------------------------------------------------------------



 



          7.4 Withholding of Tax. To the extent that the receipt of Restricted
Performance Shares or the lapse of any Forfeiture Restriction results in
compensation income to Participant for federal or state income tax purposes,
Participant shall deliver to the Company at the time of such event such amount
of money or Common Shares as the Company may require to meet all obligations
under applicable tax laws or regulations, and, if Participant fails to do so,
the Company is authorized to withhold or cause to be withheld from any cash or
Common Shares remuneration then or thereafter payable to Participant any tax
required to be withheld by reason of such resulting compensation income.

          7.5 No Employment Rights Conferred. No provision of this Agreement
shall confer any right upon Participant to continued employment with the Company
or any Subsidiary.

          7.6 Limitation of Rights. No provision of this Agreement shall be
construed to give Participant or any other person any interest in any fund or in
any specified asset or assets of the Company or a Subsidiary.

          7.7 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Participant.

          7.8 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the state of Texas.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and Participant has executed
this Agreement, all effective as of the Date of Grant.

            CORE LABORATORIES N.V., by its sole managing director,
Core Laboratories International B.V.
      By:         Name:
Title:   Jacobus Schouten
Managing Director of Core Laboratories International B.V.     

            PARTICIPANT
      By:         Name: Richard L. Bergmark   

7



--------------------------------------------------------------------------------



 



         

APPENDIX A

Performance Share Award
Restricted Share Agreement
(ROE Based)

AWARD OF RESTRICTED PERFORMANCE SHARES

                                          Number of                        
Restricted   Performance                 Date of   Performance   Period  
Performance   Full Vesting ROE   Threshold Vesting     Grant

--------------------------------------------------------------------------------

  Shares

--------------------------------------------------------------------------------

  Begins

--------------------------------------------------------------------------------

  Period Ends

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  ROE Percentage

--------------------------------------------------------------------------------

  Initial

--------------------------------------------------------------------------------

January 1, 2004
    10,000     January 1, 2004   December 31, 2006     18.0 %     12.0 %  

--------------------------------------------------------------------------------

 
                                 

--------------------------------------------------------------------------------


                                 

--------------------------------------------------------------------------------


                                 

--------------------------------------------------------------------------------

A-1